Case 2:20-mc-00076-MWF-MRW Document 27 Filed 10/08/20 Page 1 of 1 Page ID #:926

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        Misc. 20-76 MWF (MRWx)                                  Date    October 8, 2020

 Title          In re Snyder Application



 Present:                    Hon. Michael R. Wilner, U.S. Magistrate Judge
                   Veronica Piper                                                n/a
                    Deputy Clerk                                      Court Reporter / Recorder

                Attorneys for Petitioner:                              Attorneys for Respondent:

                          n/a                                                     n/a

 Proceedings:             ORDER SETTING VIDEO HEARING

       1.    The Court received no timely response from Respondent New Content
regarding its order to show cause. (Docket # 25.) Moreover, Petitioner’s proof of service
suggests that the business may not be in operation – at least, not at the address where
Petitioner served the Court’s order. (Docket # 26 at 2.)

      2.     To fairly advance that matter and to advise the Court about the status of
discovery, Judge Wilner will hold a video conference on Friday, October 9, at 10:30 a.m.
PT. If such a conference is not feasible, counsel must immediately e-mail the Court at the
chambers address.

                                                     ***

       3.     The Court uses Microsoft Teams as its preferred video platform. The Clerk
will separately send the parties a link to access the hearing. The program works
optimally if you download the Teams app to your computer / phone / other device. You’re
encouraged to do this well in advance of the hearing. You also may be able to access the
hearing via a web browser connection alone, although you may not have full functionality.

      4.     All parties appearing on the video hearing must respond to the Clerk’s e
mail to confirm attendance no later than two business days before the call. If a party
prefers to appear by audio / telephone alone, please contact the Clerk for call-in
information.

      5.     Reminder – the Local Rules of Court prohibit non-court personnel from
recording or broadcasting these proceedings. L.R. 83-6 et seq.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                Page 1 of 1
